Citation Nr: 1444062	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  03-15 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from September 25, 1968, to January 29, 1981, for chronic low back strain with degenerative disc disease.

2.  Entitlement to an evaluation in excess of 20 percent from January 30, 1981, to June 8, 1981, for chronic low back strain with degenerative disc disease.

3.  Entitlement to an evaluation in excess of 10 percent from June 9, 1981 to December 16, 1985, for chronic low back strain with degenerative disc disease.

4.  Entitlement to an effective date earlier than December 17, 1985, for entitlement to a total rating based on individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  He passed away in January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2008, the Board issued a decision that the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  While that matter was pending at the Court, the Veteran passed away and, in March 2012, the Court issued an order that dismissed the appeal and set aside the Board's April 2008 decision.


FINDING OF FACT

The Veteran died while his appeal of the Board's April 2008 decision was pending at the Court.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of his appealed claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


